DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses identifying a transmission time for transmitting a message to a recipient via a first wireless communication transmitter, wherein contents of the message is to be transmitted to at least one other recipient via a second wireless communication transmitter; identifying common group messaging parameters associated with the first wireless communication transmitter and the second wireless communication transmitter, but fails to teach and render obvious of the common message transmission time instances X comprising a part of cell common message transmission time instances; and transmitting, by the network device, a common message at the common message transmission time instances X corresponding to the terminal device, the common message transmission time instances X satisfying: (radio frame index of X)mod T=N; and (subframe index in radio frame of X)=S; T is a common message transmission period corresponding to the terminal device, N is a start radio frame time instance of the common message transmission time instances X, S is a start subframe time instance of the common message transmission time instances X, and mod representing a modulus operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PHUC H TRAN/Primary Examiner, Art Unit 2471